Exhibit 10.1

 



 

FIFTH AMENDMENT TO AMENDED AND RESTATED

REVENUE SHARING AND NOTE PURCHASE AGREEMENT

 

This FIFTH AMENDMENT TO AMENDED AND RESTATED REVENUE SHARING AND NOTE PURCHASE
AGREEMENT (this “Fifth Amendment”) is dated as of September 26, 2016 among
Inventergy Global, Inc., a Delaware corporation (“Parent”), Inventergy, Inc.
(“Owner”, and, collectively, the “Company”), DBD Credit Funding, LLC as
collateral agent (the “Collateral Agent”), and the Revenue Participants and Note
Purchasers (collectively, the “Purchasers”) thereto, and amends that certain
Amended and Restated Revenue Sharing and Note Purchase Agreement between the
Company, the Collateral Agent and the Purchasers originally dated as of October
1, 2014 and amended and restated as of February 25, 2015, and further amended as
of October 30, 2015, as of November 30, 2015 as of March 1, 2016 and as of
August 19, 2016 (such Agreement, as amended hereby and as may be further
amended, supplemented or otherwise modified and in effect from time to time, the
“Agreement”). Capitalized terms used and not otherwise defined in this Fifth
Amendment shall have the meanings specified in the Agreement.

 

WHEREAS, the Company and the Purchasers are in discussions relating to a
possible restructuring of the obligations provided under the Agreement. In light
of those discussions and in order to permit sufficient time for such parties to
reach agreement on the terms of such restructuring and, subject to agreement
being reached, to implement such restructuring, the Company has requested (i)
that no amortization payments shall be due and payable until October 30, 2016
and (ii) that the Liquidity maintenance requirement of not less than One Million
Dollars ($1,000,000) be waived through October 30, 2016.

 

WHEREAS, the Purchasers are prepared to agree to the Company’s requests subject
to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Amendments. The Agreement shall be amended as follows:

 

1.01.           Amortization. Section 2.2.4.3 of the Agreement shall be amended
and restated as follows:

 

“2.2.4.3 Amortization. Commencing on October 30, 2016, the Company shall make
monthly amortization payments on the Notes in an amount, as of the date of such
payment, equal to (x) the then outstanding principal amount divided by (y) the
number of months left until the Maturity Date. The amount of the monthly
amortization payment shall be calculated by the Company, and provided to the
Collateral Agent for review, initially prior to the first such payment and
recalculated following any optional or mandatory prepayment”.

 



 

 

 

1.02.           Disposition. Section 6.9.1 of the Agreement shall be amended and
restated as follows:

 

“6.9.1.  Dispositions.  The Company shall not make any Disposition of any
Patents or of any equity interests in Owner other than (i) entering into
settlement agreements or non-exclusive licensing arrangements with respect to
the Patents in pursuit of the Monetization Activities, (ii) sales of the
Company’s proprietary hardware and software products in the ordinary course of
business provided, for the avoidance of doubt, that no such arrangements shall
permit the use of any Patents other than as required for the sale of such
products; (iii) the entry into exclusive license agreements or sales of Patents
with the written consent of the Majority Purchasers, such consent not to be
unreasonably withheld, conditioned or delayed; and (iv) prior to December 2,
2015, the entry into contingency, revenue sharing or profit sharing arrangements
with additional law firms, consultants or other professionals to the extent such
arrangements are not inconsistent with the Purchasers’ rights in respect of the
Monetization Revenues hereunder.  For the avoidance of doubt, prior to September
26, 2016, nothing in the foregoing shall be construed to prohibit Company from
replacing or dividing existing agreements under substantially equivalent, or
more favorable to the Company, financial and other terms than the Existing
Encumbrances or such existing agreements.  Without limiting the foregoing, from
September 26, 2016 through October 30, 2016 (and thereafter during the pendency
of any Default or Event of Default), the Company shall not (w) make any
Disposition of any Patents or of any equity interests in Owner, (x) shall not
commence any new litigation or take any other material action in furtherance of
Monetization Activities, (y) engage any broker or other professional in
connection with any sale or other Disposition of any Patent or rights therein,
or enter into any arrangements that provide any party with a right to payment
based on the Company’s receipt of Monetization Revenues (including any
contingency fee arrangements) or (z) grant any Lien or other rights with respect
to any Patents, including, without limitation, non exclusive licensing
arrangements, exclusive licensing arrangements or sales of Patents or interests
therein, in each case, without the prior written consent of the Majority
Purchasers, which consent may be granted or withheld in their sole discretion. 
For the avoidance of doubt, proceeds of any Disposition of any Patents, or of
any equity interest in Owner, shall constitute Monetization Revenues and shall
be distributed in accordance with Section 2.9.”

 

 

1.03.                 Minimum Liquidity. Section 6.10 of the Agreement shall be
amended and restated as follows:

 

“6.10 Minimum Liquidity. The Company shall maintain not less than (x) One
Million Dollars ($1,000,000) in unrestricted cash and Cash Equivalents
(“Liquidity”) from the Closing Date through November 1, 2015, (y) Two Hundred
Thousand Dollars ($200,000) in Liquidity from March 1, 2016 through June 30,
2016, and (z) One Million Dollars ($1,000,000) in Liquidity from and after
October 30, 2016, in each case not including amounts on deposit in the Cash
Collateral Account except to the extent the Company is entitled to such amounts
and shall provide weekly certifications demonstrating the Company’s Liquidity.
Commencing October 30, 2016, such certifications demonstrating the Company’s
Liquidity shall be provided by 5:00 p.m. PST on each Friday (or, if Friday is a
bank holiday, on the immediately preceding day that is not a bank holiday),
shall show Liquidity on that day and shall be accompanied by evidence
satisfactory to the Collateral Agent.

 



 

 

 

Section 2. Effectiveness.

 

The effectiveness of this Fifth Amendment is subject to:

 

1. the receipt by the Collateral Agent of the following: (i) fully executed
copies of this Fifth Amendment and (ii) an officer’s certificate from an
Authorized Officer of the Company certifying that the representations and
warranties of the Company contained in this Agreement are true and correct as of
the date hereof in all material respects, and that there exists no Default or
Event of Default, after giving effect to this Fifth Amendment; and

 

2. the Company’s payment of all fees and expenses (including attorneys’ fees) to
the extent invoiced on or before the date hereof (including, without limitation,
reasonable fees and disbursements of Ropes & Gray LLP) incurred by the
Collateral Agent in connection with the preparation, negotiation, execution and
delivery of this Fifth Amendment or otherwise owing under the Agreement;
provided, that the Company agrees to promptly pay any additional such amounts
invoiced following the effectiveness of the Fifth Amendment.

 

Section 3. Miscellaneous. Except as specifically amended or waived above, the
Agreement and the other Documents shall remain unchanged and in full force and
effect and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this Fifth Amendment shall not operate as a waiver of any
right, power or remedy of the Collateral Agent or any Purchaser under the
Agreement or any Document, nor constitute a waiver of any provision of the
Agreement or any Document, except as specifically provided by this Fifth
Amendment. This Fifth Amendment is a Document, and a part of the Agreement, for
all purposes of the Agreement. This Fifth Amendment may be executed in any
number of counterparts, and by different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of a counterpart signature page
by facsimile transmission or by e-mail transmission of an Adobe portable
document format file (also known as a “PDF” file) shall be effective as delivery
of a manually executed counterpart signature page. Section headings used in this
Fifth Amendment are for reference only and shall not affect the construction of
this Fifth Amendment.

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the day and year first above written.

 



  Revenue Participant:         CF DB EZ LLC        

/s/ Contantine M. Dakolias

  By:  

Constantine M. Dakolias

  Title:  

President

              Note Purchaser:         Drawbridge Special Opportunities Fund LP  
By: Drawbridge Special Opportunities GP LLC, its general partner        

/s/ Contantine M. Dakolias

  By:  

Constantine M. Dakolias

  Title:

President



 

 

 

[Signature Page to Fifth Amendment]

 

 

 





  Collateral Agent:       DBD Credit Funding LLC       /s/ Contantine M.
Dakolias   By: Constantine M. Dakolias   Title: President

 

 





 

[Signature Page to Fifth Amendment]

 

 

 



  Company:         INVENTERGY GLOBAL, INC.        

/s/ Joseph W. Beyers 

  By:      Joseph W. Beyers   Title:   Chief Executive Officer and Chairman    
          INVENTERGY, INC.      

/s/ Joseph W. Beyers 

  By:      Joseph W. Beyers   Title: Chief Executive Officer and Chairman



 

 

 

[Signature Page to Fifth Amendment]



 

 